Ex. T3B-44 BY-LAWS OF UNO FOODS INC. A MASSACHUSETTS FOR PROFIT CORPORATION 1 TABLE OF CONTENTS Subject Article and Section Fiscal Year Article I Stockholders Article II Annual Meeting Section 1 Special Meetings Section 2 Record Date Section 3 Place of Meetings Section 4 Notice of Meetings Section 5 Quorum Section 6 Adjournments Section 7 Voting Section 8 Proxies Section 9 Action at Meetings Section 10 Action Without a Meeting Section 11 Directors Article III Powers Section 1 Number Section 2 Election Section 3 Qualification Section 4 Tenure of Registration Section 5 Regular Meetings Section 6 Special Meetings Section 7 Notice of Meetings Section 8 Quorum Section 9 Adjournments Section 10 Action at Meetings Section 11 Action Without at Meeting Section 12 Committees Section 13 Telephonic Meetings Section 14 Officers Article IV Designation Section 1 Election Section 2 Qualification Section 3 Tenure and Resignation Section 4 General Powers and Duties of Officers Section 5 Powers and Duties of the Chairman of the Board of Directors Section 6 Powers and Duties of the Treasurer and and Assistant Treasures Section 7 Powers and Duties of the 2 Clerk and Assistant Clerks Section 8 Powers and Duties of the Secretary Section 9 Removals Article V Vacancies Article VI Compensation of Directors and Officers Article VII Indemnification of Directors and Officers Article VIII Powers of Directors, Officers, and Other Agents to Contract with the Corporation Article IX Capital Stock Article X Certificates of Stock Section 1 Transfers Section 2 Replacement of Certificate Section 3 Seal Article XI Execution of Instruments Article XII Voting of Securities Article XIII Amendments Article XIV 3 ARTICLE I FISCAL YEAR Except as the board of Directors may otherwise determine from time to time, the fiscal year of the corporation shall end each year on the Sunday closest to September ARTICLE II STOCKHOLDERS Section 1.Annual Meeting.The annual meeting of stockholders shall be held on the second Wednesday of February in each year (except that, when that day falls on a legal holiday, the annual meeting shall be held on the next business day) at ten o'clock in the morning, unless a different hour shall have been fixed by the board of directors or by the president and stated in the notice of the meeting. Purposes for which an annual meeting is to be held, in addition to those prescribed by law or by the Articles of Organization of the corporation or by the other provisions of these By-Laws, shall be specified by the board of directors or by a writing signed by the president and filed with the clerk. If an annual meeting shall not have been held on the date fixed in these By-Laws, a special meeting in lieu of annual meeting may be held with all the force and effect of an annual meeting. Section 2.Special Meetings.Special meetings of stockholders may be held at any time. Special meetings of stockholders may be called by the president or by the board of directors, and shall be called by the clerk, or, in the case of the death, absence, incapacity or refusal of the clerk, by any other officer, upon written application of one or more stockholders who hold at least one-tenth part in interest of the capital stock entitled to vote at such meeting. Section 3.Record Date.The board of directors may fix in advance the record date for determining the stockholders having the right to notice of, and to vote at, any meeting of stockholders and any meeting reconvened after adjournment of any meeting, or the right to receive a dividend or distribution, or the right to express consent or dissent for any purpose. Such record date shall be not more than sixty (60) days preceding the date of any such meeting of stockholders, or the date for payment of any such dividend or distribution to stockholders, or the last day upon which such consent or dissent shall may be effectively expressed. If the board of directors shall have fixed a record date, only stockholders of record on such record date shall have such right, notwithstanding any transfer of stock on the books of the corporation after the record date so fixed. Without fixing a record date, the board of directors may, for any of such purposes, 4 close the transfer books for all or any part of such period. If the board of directors shall not have so fixed a record date or closed the transfer books, the record date for determining stockholders having the right to notice of or to vote at a meeting of the stockholders shall be at the close of business on the business day preceding the day upon which notice shall be given, and the record date for determining stockholders for any other purpose shall be at the close of business on the day upon which the board of directors shall act with respect to any such purpose. Section 4.Place of Meetings.All meetings of stockholders shall be held at the principal office of the corporation or at such other place within or, to the extent permitted by law and the Articles of Organization of the corporation, without, The Commonwealth of Massachusetts as may be fixed by the board of directors or by the president and stated in the notice of the meeting. Section 5.Notice of Meetings.A written notice of the place, date, hour and purposes of all meetings of the stockholders shall be given by the clerk or an assistant clerk or, in the case of death, absence, incapacity, unavailability or refusal of both the clerk and the assistant clerk, by any other officer, or by a person designated by either the clerk or an assistant clerk, or by the person or persons calling the meeting, or by the board of directors, or by any other person who lawfully may give such notice, at least seven days before the meeting or such greater period as may be required by law, to each stockholder entitled to vote at the meeting and to each stockholder who, by law, or by the Articles of Organization of the corporation, or by the other provisions of these By-Laws, shall be entitled to such notice, by leaving such notice with such stockholder, or at the residence or usual place of business of such stockholder, or by mailing it, postage prepaid, and addressed to such stockholder at the address of the stockholder as it appears in the records of the corporation. A written waiver of notice of a meeting, executed before or after the meeting by such stockholder, or by such stockholder's attorney thereunto authorized, and filed with the records of the meeting shall be deemed equivalent to such notice. The notice may state that one of the purposes of the meeting shall be to consider and transact any business properly brought before the meeting; and, if so, any such business may be transacted, whether or not the notice of the meeting shall have further specified the nature of such business. Section 6.Quorum.A majority in interest of all stock issued, outstanding and entitled to vote at a meeting shall constitute a quorum of the stockholders. Section 7.Adjournments.Whether or not a quorum of the stockholders shall be present at a meeting of stockholders, a majority in interest of the stock represented and entitled to vote 5 at the meeting may adjourn the meeting. Any meeting so adjourned may be reconvened pursuant to the vote of adjournment without further notice and further adjourned and reconvened from time to time in the same manner. If the vote of adjournment shall not have specified a time or place at which a meeting so adjourned shall be reconvened, such meeting shall reconvene at the offices of the corporation at 10:00 a.m. upon the date stated in the vote of adjournment. Section 8.Voting.Stockholders entitled to vote shall have one vote for each share of stock owned by them and a proportionate vote for any fractional share of stock owned by them. Section 9.Proxies.Stockholders may vote in person or by proxy. Proxies shall be filed with the clerk of the meeting before being voted. No proxy dated more than six months before the meeting named in the proxy shall be valid, and no proxy shall be valid after final adjournment of a meeting. Notwithstanding the provisions of the previous sentence, a proxy coupled with an interest sufficient in law to support an irrevocable power, including, without limitation, an interest in the shares of the corporation or in the corporation generally, may be made irrevocable if the proxy so provides; need not specify the meeting to which the proxy relates; and shall be valid and enforceable until such interest shall have terminated, or for such shorter period as may be specified in the proxy. A proxy with respect to stock held in the name of two or more persons shall be valid if executed by any one of them unless the corporation shall have received a specific written notice to the contrary from any one of them at or prior to exercise of the proxy. A proxy purporting to have been executed by or on behalf of a stockholder shall be deemed valid unless challenged at or prior to its exercise, and the challenger shall have the burden of proving invalidity. Section 10.Action at Meetings.When a quorum of the stockholders shall be present at any meeting, the vote or concurrence of a majority in interest of all stock issued, outstanding and entitled to vote at the meeting shall be required to decide any matter or take any action, except to the extent that a greater proportion may be required by law, or by the Articles of Organization of the corporation, or by the other provisions of these By-Laws. Section 11.Actionwithout a Meeting.Any action required or permitted to be taken at any meeting of the stockholders may be taken without a meeting if all stockholders entitled to vote on the matter consent to the action in writing and such written consents are filed with the records of the meetings of stockholders. Such consents shall be treated for all purposes as a vote at a meeting. ARTICLE III 6 DIRECTORS Section 1.Powers.The business of the corporation shall be managed by a board of directors, which may exercise all the powers of the corporation except such as by law, or by the Articles of Organization of the corporation, or by the other provisions of these By-Laws are exclusively conferred upon or reserved solely to the stockholders.
